Citation Nr: 1445806	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-24 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and September 2010 rating decisions. 

In May 2012, the Veteran appeared before a Veteran's Law Judge (VLJ) and gave testimony in support of his claims.  A transcript of this hearing has been associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

The Court has also held that the issue of entitlement to TDIU is part of an increased rating claim when unemployability due to the disability being evaluated is reasonably raised by the claimant or the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the discussion at the May 2012 hearing regarding the Veteran's employability, the Board will address the issue of TDIU, as it has been reasonably raised by the evidence.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The Veteran's electronic claims file reflects that he submitted a claim for an increased rating for diabetes mellitus, type II in August 2014.  However, as this issue is already currently on appeal before the Board, there is no need to refer the claim to the AOJ for consideration at this point. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by disturbances of mood and motivation, social isolation, impaired memory, depression, anxiety, flattened affect, and panic attacks more than once per week. 

2.  The Veteran's service-connected diabetes mellitus, type II is manifested by the use of prescription medication and a restricted diet.




CONCLUSIONS OF LAW

1.  For the period of October 29, 2009, to the present, the criteria for a rating of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2013). 

2.  The criteria for a disability rating in excess of 20 percent for service-connected diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in December 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was most recently provided VA examinations which addressed his PTSD and diabetes mellitus, type II claims in April 2010.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board acknowledges that the Veteran asserted in his September 2011 substantive appeal that his PTSD examination was unfair, in that he was asked more about his father than his own symptoms.  However, upon review, the Board finds that the Veteran's symptoms were adequately recorded in the examination report.  Further, the Board finds both the PTSD and diabetes mellitus, type II examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

1.  Entitlement to an evaluation in excess of 30 percent for service-connected PTSD.

In a June 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective October 29, 2009.  The Veteran is seeking a higher rating. 

The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

[The regulations rating psychiatric disorders was recently amended to replace references to DSM-IV to DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board such as this one.  See 79 Fed. Reg. 45093 (August 4, 2014).]

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  

Since the initial rating has been appealed to the Board, the relevant time period is retroactive back to the initial grant of service connection, which was October 29, 2009.
The Board has reviewed all pertinent medical evidence.

In a February 2010 treatment record from Kalamazoo Psychology LLC, the Veteran was noted as being neat in appearance with a flat, blunted affect.  His speech had a retarded pace.  He was oriented to time, place, and person.  His memory function was impaired.  His judgment was fair.  He had no evidence of a thought disorder.  He had a history of suicidal thoughts with his most recent attempt being in 2007.  His GAF score was recorded at 50.

In April 2010, the Veteran underwent a VA examination.  The Veteran reported that he was married and divorced twice.  He overdrank alcohol due to stress from his Vietnam war experiences, and he has had some persistent social isolation from stress from his Vietnam war experiences.  The examiner noted that the Veteran's present psychiatric symptoms included intrusive thoughts and flashbacks of stress from Vietnam war experiences.  The Veteran denied being suicidal or homicidal, but he still struggled with intrusive thoughts and flashbacks with some sleep disturbance, and generalized anxiety in crowds.  He had no intense panic attacks, but he had a lot of avoidant behavior with sleep disturbance and some nightmares.  The Veteran reported that he last worked for Walmart, but they laid everyone in his position off.  He had been doing food sample work for the past couple of years.  He reported periodic problems with irritability and isolation on the job.  He reported persistent social avoidance.  He was alert and oriented times 3.  He complained of depression.  He had no hallucinations or delusions.  His dress and hygiene were causal but adequate.  The Veteran reported that he did not always bathe every day due to poor motivation sometimes.  There was no evidence of a thought disorder.  He had no mania or pressured speech.  His GAF score was recorded at 53.

In a July 2010 VA treatment record, the Veteran reported that he would begin to coach high school football next month and would be switching his current gym membership to another facility.  

In a December 2010 treatment record from Kalamazoo Psychology, LLC, the Veteran reported nightmares, irritability, low tolerance to frustration, depression, interpersonal problems, alcoholism, and a history of suicidal ideation with attempts.  It was noted that his prescription for Trazadone was increased with improved response.

In a July 2011 VA treatment record, the Veteran reported increased anxiety and occasional panic attacks. 

In an August 2011, VA treatment record, the Veteran reported that he would be working as a referee for football starting that month and that he exercises at the gym.

In a December 2011 VA treatment record, the Veteran reported that he was doing better with regard to depression, though he was still having panic attacks approximately once per week.  He indicated that his PTSD had gotten better with time.  He had no psychotic/manic symptoms.  The Veteran was noted as being well groomed, cooperative, and pleasant.  His speech was regular in rate and rhythm.  His mood was anxious, and his affect was reactive and appropriate with smiling, and some joking.  Thought process was linear and logical.  Thought content was devoid of suicidal ideation and homicidal ideation.  There were no auditory or visual hallucinations.  He was alert, oriented, and attentive.  His insight and judgment were fair.  His GAF score was recorded at 60. 

In a March 2012 VA treatment record, the Veteran was noted as feeling detached or estranged from other, having difficulty sleeping, being irritability or having outbursts of anger, having difficulty concentrating, and being nervous or constantly on guard.  The Veteran reported no suicidal or homicidal ideation.  The Veteran reported engaging in social activities, such as spending time with other Veterans and participating in 2 golf leagues and enjoying reading golfing, hunting, and fishing magazine. 

In a separate March 2012 VA treatment record, the Veteran reported having panic attacks twice per week.

In an April 2012 VA treatment record, the Veteran reported a decrease in his depression and anxiety.  
At his May 2012 hearing, the Veteran reported sleep impairment.  He indicated that he played golf twice per week but sometimes had difficulty getting motivated to play.  He indicated that, before he was let go from his previous job, he was getting "pretty antsy and nasty to customers."

Upon review of all pertinent evidence of record, the Board finds that the evidence warrants an evaluation of 50 percent for the Veteran's PTSD for the period of October 29, 2009, to the presesnt.  While the evidence does not reflect that the Veteran's PTSD manifests with all of the symptoms suggestive of a 50 percent rating, the evidence does reflect that the Veteran's PTSD has been of moderate severity during the period of time on appeal.  Specifically, the Veteran has demonstrated a flattened affect and impaired memory.  See Kalamazoo Psychology LLC treatment record, February 2010.  He has demonstrated panic attacks more than once per week.  See VA treatment record, March 2012.   Additionally, he has demonstrated consistent disturbances of motivation and mood throughout his treatment records.  

Furthermore, the Board notes that the Veteran's GAF score was recorded at a range from 50 to 60.  According to the GAF scale, scores ranging from 41 to 50 can reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 47.  Scores ranging from 51 to 60 can reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See DSM-IV at 47.

Therefore, in light of the Veteran's GAF scores, his disturbances of mood and motivation, his impaired memory, his flattened affect, and the frequency of his panic attacks, the Board will resolve all reasonable doubt in favor of the Veteran and assign a disability rating of 50 percent for the entire period of time on appeal for the Veteran's PTSD.

The Board does not find that the evidence reflects that the Veteran's PTSD warrants an evaluation in excess of 50 percent for any period of time on appeal.  While the Veteran has reported outbursts of anger and his GAF score was recorded at 50 at one point, which can reflect serious symptoms, a 70 percent rating is not warranted for this time period because the evidence does not show deficiencies in most areas due to symptoms comparable to intermittently illogical, obscure, or irrelevant speech; spatial disorientation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; obsessional rituals which interfere with routine activities; or difficulty in adapting to stressful circumstances.

While the Veteran has reported an amount of social isolation, his VA treatment records and hearing testimony reflect that he has participated in such activities as coaching high school football, working as a referee, and playing in 2 golf leagues. 

While the Veteran reported at his April 2010 VA examination that he did not always bathe every day due to poor motivation sometimes, his dress and hygiene were noted as adequate at this examination, as was the case throughout his VA treatment records.   

While the Veteran did report suicidal attempts in the past, there is no indication in the evidence of record from the period of time on appeal that he has attempted suicide.  Moreover, he repeatedly denied suicidal ideation throughout his VA treatment records for the pertinent time period. 

Therefore, as the Veteran's disturbances of mood and motivation, impaired memory, depression, anxiety, flattened affect, and panic attacks more than once per week are symptoms contemplated by his 50 percent evaluation, the Board finds that the preponderance of the evidence of record does not support an evaluation in excess of 50 percent for any period of time on appeal.

In summary, the Board concludes that the evidence supports a rating of 50 percent, but no higher, for the entire period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  See Fenderson, supra.

2.  Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II.

An evaluation of 20 percent is currently assigned to the Veteran's diabetes mellitus, type II, effective October 29, 2009, under Diagnostic Code 7913.  The Veteran is seeking an increased rating. 

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus, requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

According to Note (1) of Diagnostic Code 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Since the initial rating has been appealed to the Board, the relevant time period is retroactive back to the initial grant of service connection, which was October 29, 2009.

The Board has reviewed all pertinent medical evidence.

The Veteran underwent a VA examination for his diabetes mellitus, type II in April 2010.  The Veteran reported increased thirst and urination, as well as a lot of fatigue.  It was noted that he was currently being treated with oral medication, and there was no history of diabetes-related hospitalization or surgery.  The Veteran had episodes of hypoglycemia reactions or ketoacidosis, which did not require hospitalization.  These episodes required monthly or less often visits to a diabetic care provider.  The Veteran was instructed to follow a restricted or special diet.  He was not restricted in his ability to perform strenuous activities.  The Veteran complained of parethesias and loss of sensation in his hands.  An upper extremity examination revealed normal temperature, color, and radial pulse bilaterally.  There were no trophic changes to or ulcers on either upper extremity.  A nerve conduction and EMG report revealed an essentially normal study with regard to the lower extremities.  There was no electrodiagnostic study evidence of radiculopathy or neuropathy in either lower extremity at this time.

In a September 2010 VA peripheral nerve examination, sensory examination was noted as normal bilaterally in the upper extremities.  Detailed reflex examination findings revealed hypoactive or normal findings bilaterally with respect to the upper extremities.  Detailed motor examination revealed active movement against some resistance or active movement against full resistance bilaterally with regard to the upper extremities.  At this examination, the Veteran reported lack of sensation in his right heel.  The EMG study conducted at the April 2010 VA examination was considered.  The examiner diagnosed the Veteran with right heel numbness and indicated that it is less likely than not secondary to his diabetes, as his recent EMG from April 2010 indicates normal study with no evidence of radiculopathy or  neuropathy.   

In order for the Veteran's disability to warrant an increased rating, it must meet the criteria of at least a 40 percent rating.  In essence, the claim file contains no medical evidence in either the VA examination reports or in the VA treatment records reflecting that the Veteran must regulate his activities.  

The Veteran argued in a June 2010 notice of disagreement (NOD) that his activities were restricted due to the fact that he could not walk bare foot due to a loss of feeling in his right heel from his diabetes.  However, there is no indication in the medical evidence of record that the Veteran has a loss of feeling in the right heel due to his diabetes mellitus, type II.  The September 2010 VA examiner specifically indicated that the Veteran's right heel numbness is less likely than not secondary to his diabetes.  The claims file contains no medical opinions to the contrary.

With regard to other restrictions of activities, the Veteran reported in a July 2010 VA treatment record that he would begin to coach high school football the next month and would be switching his current gym membership to another facility.  The Veteran specifically reported in an August 3, 2011, VA treatment record that he would be working as a referee for football starting that month and he exercised at the gym.  The Veteran questioned whether he should be doing this kind of activity and if this activity would cause an aneurysm.  In an August 4, 2011, VA treatment record, the Veteran was notified that he may continue to participate in all of his normal activities.  As such, the Board finds that the criteria for a rating in excess of 20 percent have not been met.  The Veteran is adequately compensated with his current rating, and a higher rating is not warranted.  

With regard to compensating the Veteran for associated complications according to Note (1) of Diagnostic Code 7913, the Board acknowledges that the Veteran has already been granted service connection for erectile dysfunction as secondary to PTSD.  

With regard to complaints pertaining to neuropathy or feelings of numbness in his left heel, as discussed above the Veteran was provided a VA peripheral nerve examination in September 2010, which specifically found that he did not have peripheral neuropathy of the lower extremities related to diabetes mellitus.  Moreover, the Veteran was not diagnosed with peripheral neuropathy of the upper extremities at the April 2010 or September 2010 VA examinations.  Physical examination at the April 2010 VA examination was normal with regard to the upper extremities.  The Veteran provided no complaints with regard to his upper extremities at the September 2010 VA examination, nor did the examiner suggest that he had peripheral neuropathy of the upper extremities.  

The Board acknowledges the Veteran's belief that he has right heel numbness as a result of his diabetes mellitus, type II.  However, as the Veteran has no medical expertise, the Board places more probative value on the clinical findings at the April 2010 VA examination, and the September 2010 VA opinion of the medical professional. 

Therefore, upon consideration, the Board finds no complications of diabetes mellitus, type II that need to be evaluated separately at this time under Note 1. 

The Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the endocrine system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.119, Diagnostic Codes 7900-7919 (2013). 
 
In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

3. Extraschedular Ratings

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria.  The Veteran's service-connected PTSD is manifested by occupational and social impairment, and the Veteran's service-connected diabetes mellitus, type II is manifested by a restricted diet and the use of oral medication.  Therefore, no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD and diabetes mellitus, type II are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


ORDER

Entitlement to an evaluation of 50 percent, but no more, for service-connected PTSD for the period of October 29, 2009, to the present is granted. 

Entitlement to an evaluation in excess of 20 percent for service-connected diabetes mellitus, type II is denied.


REMAND

With respect to the Veteran's TDIU claim, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU and a VA Form 21-8940, as he has not been provided with either.  Upon review and consideration of any information thereafter received, and in view of the increased rating granted above for PTSD, the AOJ shall determine whether TDIU is warranted, to include referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

Additionally, the RO/AMC should obtain any and all VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain any VA treatment records from the Ann Arbor VA Medical Center (and associated clinics) dated from June 22, 2012, to the present.

3. Thereafter, review and consider any information thereafter received, and determine whether the entitlement for TDIU is warranted, to include, if necessary, referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16(b).

4. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the statement of the case (SOC).  If the benefit sought remains denied, he should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


